DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Montenero (2010/0081411) in view of TW 201530506 (Yang et al found in IDS dated 11/15/2018) hereinafter D1 or Lichti (2015/0066557) further in view of Archer et al (2016/0304051).
Regarding claims 1and 12.  Montenero teaches a method and a first responder readiness data server (top right of figure 1, 0011, 0014, 0028 – wherein mobile command station server is used to receive sensor data onsite wherein the mobile command station server can be mounted to any emergency vehicle, bottom of figure 1, 0014, 0024, 0028 – wherein Public Safety Central Command (e.g., server) can also receive sensor data remotely) for monitoring at least one readiness parameter of a monitorable device (figure 1, 0014-0015  wherein MTASS portable devices (e.g., monitorable device) which monitors the battery and provides low battery alarm reading with 15 minutes operating time remaining) obtainable from at least one sensor coupled to the monitorable device, the at least one sensor configured to detect a present value of the at least one readiness parameter of the monitorable device (figure 1, 0014-0015  wherein MTASS portable devices which monitors the battery (e.g., readiness parameter) and provides low battery alarm reading with 15 minutes operating time remaining, 0018 – MTASS device also collects temperature data (e.g., readiness parameter) to measure pre-determined temperature thresholds for alarm mode activation, 0021 – MTASS device also measures heart rate and data from wireless air tank transmitters, 0023 – SCBA monitoring for air pressure from a wireless air tank transmitter), the server comprising:
a communication interface configured to receive data transmitted from the at least one sensor, the data corresponding to the present value of the at least one readiness parameter of the monitorable device (figure 1, 0014-0015  wherein MTASS portable devices which monitors the battery (e.g., readiness parameter) and provides low battery alarm reading with 15 minutes operating time remaining via the portable device’s configurable wireless network interface card module, 0018 – MTASS device also collects temperature data (e.g., readiness parameter) to measure pre-determined temperature thresholds for alarm mode activation, 0021 – MTASS device also measures heart rate and data from wireless air tank transmitters, 0023 – SCBA monitoring for air pressure from a wireless air tank transmitter, figures 12a and 12b depicts an interface for receiving data transmitted from SCBA sensor (SCBA PSI and SCBA time), battery sensor (Batt status), as well as, temperature sensor (Thermal Temp), 0016 – wherein GREEN indicates OK, Yellow indicates pre-alarm state and red indicates full alarm state, 0020 – dashboard green cell indicates neutral or passive gas status and blinking blue cell indicator indicates ‘gas present’, 0022 – dashboard parameters flash red when heart beat or skin temperatures reach alarm status, 0023 and figures 12a and 12b – SCBA current air pressure is less than 25 percent of the original air tank value, a blinking low air pressure message is displayed and green indicates an OK status); and
processing circuitry including a memory and a processor, the memory (33) in communication with the processor, the memory) having instructions that, when executed by the processor, configure the processor (0011 – the MTASS software program is installed on mobile base station server consoles (e.g., ‘Toughbook’ computers) mounted in emergency services ground and aerial vehicles, 0014 – wherein the local mobile command station server and/or the remote Public Safety Central Command (e.g., server) can run the software of the invention) to:
determine if the present value of the at least one readiness parameter of the monitorable device meets at least one user-defined rule (figure 1, 0014-0015  wherein MTASS portable devices which monitors the battery (e.g., readiness parameter) and provides low battery alarm reading with 15 minutes operating time remaining via the portable device’s configurable wireless network interface card module, 0018 – MTASS device also collects temperature data (e.g., readiness parameter) to measure pre-determined temperature thresholds for alarm mode activation, 0021 – MTASS device also measures heart rate and data from wireless air tank transmitters, 0023 – SCBA monitoring for air pressure from a wireless air tank transmitter, figures 12a and 12b depicts an interface for receiving data transmitted from SCBA sensor (SCBA PSI and SCBA time), battery sensor (Batt status), as well as, temperature sensor (Thermal Temp), 0016 – wherein GREEN indicates OK, Yellow indicates pre-alarm state and red indicates full alarm state, 0020 – dashboard green cell indicates neutral or passive gas status and blinking blue cell indicator indicates ‘gas present’, 0022 – dashboard parameters flash red when heart beat or skin temperatures reach alarm status, 0023 and figures 12a and 12b – SCBA current air pressure is less than 25 percent of the original air tank value, a blinking low air pressure message is displayed and green indicates an OK status, 0029 – when SCBA status, motion status, battery status, ambient thermal temp, biotelemetry (heart rate/dermal temp), gas detection status, GPS status, of any monitoring device goes into alarm mode, the intersecting line-column cell of the identified portable device will flash in color to indicate an alarm status to alert command to view the dashboard screen); and
determine a device status indicating if the present value of the at least one readiness parameter of the monitorable device has met the at least one user-defined rule (figure 1, 0014-0015  wherein MTASS portable devices which monitors the battery (e.g., readiness parameter) and provides low battery alarm reading with 15 minutes operating time remaining via the portable device’s configurable wireless network interface card module, 0018 – MTASS device also collects temperature data (e.g., readiness parameter) to measure pre-determined temperature thresholds for alarm mode activation, 0021 – MTASS device also measures heart rate and data from wireless air tank transmitters, 0023 – SCBA monitoring for air pressure from a wireless air tank transmitter, figures 12a and 12b depicts an interface for receiving data transmitted from SCBA sensor (SCBA PSI and SCBA time), battery sensor (Batt status), as well as, temperature sensor (Thermal Temp), 0016 – wherein GREEN indicates OK, Yellow indicates pre-alarm state and red indicates full alarm state, 0020 – dashboard green cell indicates neutral or passive gas status and blinking blue cell indicator indicates ‘gas present’, 0022 – dashboard parameters flash red when heart beat or skin temperatures reach alarm status, 0023 and figures 12a and 12b – SCBA current air pressure is less than 25 percent of the original air tank value, a blinking low air pressure message is displayed and green indicates an OK status, 0029 – when SCBA status, motion status, battery status, ambient thermal temp, biotelemetry (heart rate/dermal temp), gas detection status, GPS status, of any monitoring device goes into alarm mode, the intersecting line-column cell of the identified portable device will flash in color to indicate an alarm status to alert command to view the dashboard screen)); and
the communication interface further configured to transmit an indication of the device status to a monitoring display (figure 1, 0014-0015  wherein MTASS portable devices which monitors the battery (e.g., readiness parameter) and provides low battery alarm reading with 15 minutes operating time remaining via the portable device’s configurable wireless network interface card module, 0018 – MTASS device also collects temperature data (e.g., readiness parameter) to measure pre-determined temperature thresholds for alarm mode activation, 0022 – dashboard parameters flash red when heart beat or skin temperatures reach alarm status,  0023 and figures 12a and 12b – SCBA current air pressure is less than 25 percent of the original air tank value, a blinking low air pressure message is displayed and green indicates an OK status, 0029 – when SCBA status, motion status, battery status, ambient thermal temp, biotelemetry (heart rate/dermal temp), gas detection status, GPS status, of any monitoring device goes into alarm mode, the intersecting line-column cell of the identified portable device will flash in color to indicate an alarm status to alert command to view the dashboard screen).
Applicant amends “the at least one readiness parameter being associated with a ready state of the monitorable device for emergency response purposes at least before a commencement of an emergency” (Amendment dated 10/14/2020).  For example, the readiness of a fire truck before the commencement of an emergency may be determined by continuously monitoring the readiness state of a monitorable device, e.g., a fuel tank of a fire truck, a water level of a particular engine (amendment dated 10/14/202, bottom of page 11).
D1 teaches a cloud group monitoring system by grouping and controlling multiple monitoring devices through the cloud server for monitoring environmental and emergency processing (abstract).  In recent years, cloud technology has begun to rise.  Many companies will buy space with the cloud service providers, or set up a cloud server for the company’s operation, and setup software on the cloud server for employees to log into the cloud anytime, anywhere.  Therefore, if the cloud service and monitoring system can be integrated, the functionality and value of the monitoring description section, top of page 2).  The group monitoring system of the present invention is suitable for grouping remote monitoring of environmental parameters of multiple locations and performing alarms, including a plurality of monitoring devices respectively installed at locations, and a signal that can be connected to the monitoring devices connected cloud server.  Each monitoring device includes at least one detecting unit, and a micro control unit connected to the detecting unit, where the detecting unit can sense a specific environmental parameter and correspondingly output a detected signal.  The cloud server can receive the alarm signal sent by the monitoring device, including a rule database, and a central control unit (description section, top of page 2).  D1 figure 1 teaches monitoring devices (figure 1, labeled 3) are respectively disposed at different locations (labeled 801).  For example, they are set in different households, company factories, different fish tanks or breading ponds, and vehicles (left and right side of figure 1).  A remote user is immediately notified via using mobile phone (label 800, bottom of figure 1) or laptop (label 800 bottom of figure 1) regarding voltage and current of the device and/or information regarding vehicle anti-theft systems, etc., as long as the sensor can be detected by the sensor is the scope of the aforementioned environmental parameters (figure 1 bottom portion of page 2).  The monitoring system includes a plurality of monitoring devices 3 and a cloud server 4 connected to the monitoring device 3 and the laptop/cell phone 800 via a telephone communications network and/or Internet signal (figure 1 bottom portion of page 2).

0004) can be equipped with tracking device (figure 1, item 110, 0030) to monitor gas level (0005), battery life (0030), fuel level (0030) etc. (0030) and instantaneously (0006) providing the monitored information to server or mobile device (0032).  Lichti teaches providing the information from the tracking device in real-time (0013).  Lichti teaches the tracking device reports fuel level to server via a world wide web or an appropriate communication link (0006-0007, 0032, item 101 in figure 1).
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Montenero to use monitoring devices connected vehicle/ambulance and provide the monitored information to a cloud server as taught by D1 or Lichti in order to immediately/instantaneously notify a remote user regarding vehicle/ambulance fuel level and/or battery life.
Applicant amends and argues prior art does not teach “continuously determine a device status indicating if the present value of the at least one readiness parameter of the monitorable device has met the at least one user-defined rule and whether the monitorable device is in the ready state for emergency response purposes” (RCE dated 2/16/2021).
The Examiner notes Montenero uses GREEN indicates OK, Yellow indicates pre-alarm and RED indicates full alarm state for continuously monitoring/alerting at the incident site (see above).  D1 teaches a remote user is immediately notified via UE regarding voltage or current of the device and/or information regarding vehicles (see above).  Lichti teaches an ambulance can be equipped with tracking device to monitor 
Archer teaches although the figures may show a specific order of method steps, the order of the steps may differ from what is depicted which depends on the software and hardware systems chosen and on designer choice.  Likewise, software implementation could be accomplished with standard programming techniques with rule based logic and other logic to accomplish the various connection steps, processing steps, comparison steps and decision steps (0112).  Archer invention relates to a response vehicle (figure 1 – fire truck) and evaluates data relating to the fire truck (0004).  The user may monitor the fire truck from a remote location using mobile device (0023, 0033 – remotely notify a commander regarding fire truck status, warnings, and other information).  While the vehicle if figure 1 is shown as a fire truck, it should be understood that the systems and methods disclosed herein are applicable to an ambulance, a police vehicle, a tow truck, a public utility vehicle, a municipal vehicle, a military vehicle or other vehicle (0029).  The information relayed from the fire truck includes, for example, general vehicle diagnostic activity (e.g., if fuel is low, if oil is low, or other general vehicle-related errors, etc.), or other information regarding various vehicle subsystems (e.g., water tank levels, pump operation, etc.).  The information may be obtained from the fire truck actively being used at the incident.  As another example, the information may be retrieved from vehicle subsystems in between incidents (0034).  In other words, continuously determine whether the monitorable device is in the ready state for emergency response purposes.  Fire truck performance may be monitored and determine if there are any potential faults or 0035).  Status of the fire truck subsystems and components (e.g., engine, transmission, tire pressure, brakes, pump(s), etc.) (0044).  The data is automatically updated periodically.  The data may also be updated upon user request.  A diagnostic module may be configured to monitor the data and to determine when a potential status of the fire truck has changed (0046, 0071, 0073, 0075, figure 7).  The diagnostic module may report a tire pressure warning and display/identify the tire with low pressure along with pressure level of all the tires of the fire truck, as well as, information regarding the foam system of the fire truck (0096, 0108).
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Montenero in view of D1 or Lichti to monitor subsystems (e.g., fuel level, oil level, water tank levels, pump(s), tire pressure, foam system) of a fire truck as taught by Archer in conjunction with standard programming techniques with rule based logic to quickly notify the fire chief and/or other personal regarding the ready state of the fire truck for emergency response purposes.
Regarding claim 11.  Montenero teaches a first responder readiness data server (top right of figure 1, 0011, 0014, 0028 – wherein mobile command station server is used to receive sensor data onsite wherein the mobile command station server can be mounted to any emergency vehicle, bottom of figure 1, 0014, 0024, 0028 – wherein Public Safety Central Command (e.g., server) can also receive sensor data remotely) for monitoring at least one readiness parameter of a monitorable device (figure 1, 0014-0015  wherein MTASS portable devices (e.g., monitorable device) figure 1, 0014-0015  wherein MTASS portable devices which monitors the battery and provides low battery alarm reading with 15 minutes operating time remaining, 0018 – MTASS device also collects temperature data to measure pre-determined temperature thresholds for alarm mode activation, 0021 – MTASS device also measures heart rate and data from wireless air tank transmitters, 0023 – SCBA monitoring for air pressure from a wireless air tank transmitter), 0029 – when SCBA status, motion status, battery status, ambient thermal temp, biotelemetry (heart rate/dermal temp), gas detection status, GPS status, of any monitoring device goes into alarm mode, the intersecting line-column cell of the identified portable device will flash in color to indicate an alarm status to alert command to view the dashboard screen)), the server comprising:
a communication interface configured to receive data transmitted from the plurality sensors, the data corresponding to the present value of the at least one readiness parameter for each of the plurality of monitorable devices ((figure 1, 0014-0015  wherein MTASS portable devices which monitors the battery (e.g., readiness parameter) and provides low battery alarm reading with 15 minutes operating time remaining via the portable device’s configurable wireless network interface card module, 0018 – MTASS device also collects temperature data (e.g., readiness parameter) to measure pre-determined temperature thresholds for alarm mode activation, 0021 – MTASS device also measures heart rate and data from wireless air tank transmitters, 0023 – SCBA monitoring for air pressure from a wireless air tank transmitter, figures 12a and 12b depicts an interface for receiving data transmitted from SCBA sensor (SCBA PSI and SCBA time), battery sensor (Batt status), as well as, temperature sensor (Thermal Temp), 0016 – wherein GREEN indicates OK, Yellow indicates pre-alarm state and red indicates full alarm state, 0020 – dashboard green cell indicates neutral or passive gas status and blinking blue cell indicator indicates ‘gas present’, 0022 – dashboard parameters flash red when heart beat or skin temperatures reach alarm status, 0023 and figures 12a and 12b – SCBA current air pressure is less than 25 percent of the original air tank value, a blinking low air pressure message is displayed and green indicates an OK status)); and
processing circuitry including a memory and a processor, the memory in communication with the processor, the memory having instructions that, when executed by the processor, configure the processor (0011 – the MTASS software program is installed on mobile base station server consoles (e.g., ‘Toughbook’ computers) mounted in emergency services ground and aerial vehicles, 0014 – wherein the local mobile command station server and/or the remote Public Safety Central Command (e.g., server) can run the software of the invention) to:
determine that the present value of the at least one readiness parameter of at least one of the plurality of monitorable devices has changed as compared to a previously detected value (figure 1, 0014-0015  wherein MTASS portable devices which monitors the battery (e.g., readiness parameter) and provides low battery alarm reading with 15 minutes operating time remaining via the portable device’s configurable wireless network interface card module, 0018 – MTASS device also collects temperature data (e.g., readiness parameter) to measure pre-determined temperature thresholds for alarm mode activation, 0022 – dashboard parameters flash red when heart beat or skin temperatures reach alarm status (e.g., detect a change in the present value with respect to a previously detected/measured value),  0023 and figures 12a and 12b – SCBA current air pressure is less than 25 percent of the original air tank value (e.g., detect a change in the present value with respect to a previously detected/measured value), a blinking low air pressure message is displayed and green indicates an OK status, 0029 – when SCBA status, motion status, battery status, ambient thermal temp, biotelemetry (heart rate/dermal temp), gas detection status, GPS status, of any monitoring device goes into alarm mode (e.g., detect a change in the present value with respect to a previously detected/measured value), the intersecting line-column cell of the identified portable device will flash in color to indicate an alarm status to alert command to view the dashboard screen);
determine that the changed present value of the at least one readiness parameter meets at least one user-defined rule (figure 1, 0014-0015  wherein MTASS portable devices which monitors the battery (e.g., readiness parameter) and provides low battery alarm reading with 15 minutes operating time remaining via the portable device’s configurable wireless network interface card module, 0018 – MTASS device also collects temperature data (e.g., readiness parameter) to measure pre-determined temperature thresholds for alarm mode activation, 0021 – MTASS device also measures heart rate and data from wireless air tank transmitters, 0023 – SCBA monitoring for air pressure from a wireless air tank transmitter, figures 12a and 12b depicts an interface for receiving data transmitted from SCBA sensor (SCBA PSI and SCBA time), battery sensor (Batt status), as well as, temperature sensor (Thermal Temp), 0016 – wherein GREEN indicates OK, Yellow indicates pre-alarm state and red indicates full alarm state, 0020 – dashboard green cell indicates neutral or passive gas status and blinking blue cell indicator indicates ‘gas present’, 0022 – dashboard parameters flash red when heart beat or skin temperatures reach alarm status, 0023 and figures 12a and 12b – SCBA current air pressure is less than 25 percent of the original air tank value, a blinking low air pressure message is displayed and green indicates an OK status); and
generate an alert, the alert indicating at least one of the at least one user-defined rule has been met by the changed present value of the at least one readiness parameter (figure 1, 0014-0015  wherein MTASS portable devices which monitors the battery (e.g., readiness parameter) and provides low battery alarm reading with 15 minutes operating time remaining via the portable device’s configurable wireless network interface card module, 0018 – MTASS device also collects temperature data (e.g., readiness parameter) to measure pre-determined temperature thresholds for alarm mode activation, 0022 – dashboard parameters flash red when heart beat or skin temperatures reach alarm status (e.g., detect a change in the present value with respect to a previously detected/measured value),  0023 and figures 12a and 12b – SCBA current air pressure is less than 25 percent of the original air tank value (e.g., detect a change in the present value with respect to a previously detected/measured value), a blinking low air pressure message is displayed and green indicates an OK status, 0029 – when SCBA status, motion status, battery status, ambient thermal temp, biotelemetry (heart rate/dermal temp), gas detection status, GPS status, of any monitoring device goes into alarm mode (e.g., detect a change in the present value with respect to a previously detected/measured value), the intersecting line-column cell of the identified portable device will flash in color to indicate an alarm status to alert command to view the dashboard screen), the changed present value of the at least one readiness parameter has fallen below a desired level (0023 and figures 12a and 12b – SCBA current air pressure is less than 25 percent of the original air tank value, a blinking low air pressure message is displayed and green indicates an OK status), the at least one of the plurality of monitorable devices corresponding to the changed present value of the at least one readiness parameter is in a ready state for emergency response purposes (0023 and figures 12a and 12b – SCBA current air pressure is less than 25 percent of the original air tank value, a blinking low air pressure message is displayed and green indicates an OK status), the at least one of the plurality of monitorable devices corresponding to the changed present value of the at least one readiness parameter has left the ready state 0023 and figures 12a and 12b – SCBA current air pressure is less than 25 percent of the original air tank value, a blinking low air pressure message is displayed and green indicates an OK status), and the at least one of the plurality of monitorable devices corresponding to the changed present value of the at least one readiness parameter is about to fall out of the ready state (0023 and figure 12b wherein SCBA pressure status is currently at 83% and is monitored until 30% which indicates the SCBA is about to fall below 25% (e.g., the device is about to fall out of the ready state)).

Applicant amends “the at least one readiness parameter being  associated with a ready state of the monitorable device for emergency response purposes at least before a commencement of an emergency” (Amendment dated 10/14/2020).  For example, the readiness of a fire truck before the commencement of an emergency may be determined by continuously monitoring the readiness state of a monitorable device, e.g., a fuel tank of a fire truck, a water level of a particular engine (amendment dated 10/14/202, bottom of page 11).
D1 teaches a cloud group monitoring system by grouping and controlling multiple monitoring devices through the cloud server for monitoring environmental and emergency processing (abstract).  In recent years, cloud technology has begun to rise.  Many companies will buy space with the cloud service providers, or set up a cloud server for the company’s operation, and setup software on the cloud server for employees to log into the cloud anytime, anywhere.  Therefore, if the cloud service and monitoring system can be integrated, the functionality and value of the monitoring system will be greatly improved (description section, top of page 2).  The group monitoring system of the present invention is suitable for grouping remote monitoring of environmental parameters of multiple locations and performing alarms, including a plurality of monitoring devices respectively installed at locations, and a signal that can be connected to the monitoring devices connected cloud server.  Each monitoring device includes at least one detecting unit, and a micro control unit connected to the description section, top of page 2).  D1 figure 1 teaches monitoring devices (figure 1, labeled 3) are respectively disposed at different locations (labeled 801).  For example, they are set in different households, company factories, different fish tanks or breading ponds, and vehicles (left and right side of figure 1).  A remote user is immediately notified via using mobile phone (label 800, bottom of figure 1) or laptop (label 800 bottom of figure 1) regarding voltage and current of the device and/or information regarding vehicle anti-theft systems, etc., as long as the sensor can be detected by the sensor is the scope of the aforementioned environmental parameters (figure 1 bottom portion of page 2).  The monitoring system includes a plurality of monitoring devices 3 and a cloud server 4 connected to the monitoring device 3 and the laptop/cell phone 800 via a telephone communications network and/or Internet signal (figure 1 bottom portion of page 2).
Lichti teaches an ambulance (0004) can be equipped with tracking device (figure 1, item 110, 0030) to monitor gas level (0005), battery life (0030), fuel level (0030) etc. (0030) and instantaneously (0006) providing the monitored information to server or mobile device (0032).  Lichti teaches providing the information from the tracking device in real-time (0013).  Lichti teaches the tracking device reports fuel level to server via a world wide web or an appropriate communication link (0006-0007, 0032, item 101 in figure 1).

Applicant amends and argues prior art does not teach “generate an alert, the alert continuously indicating “whether the at least one of the plurality of monitorable devices corresponding to the changed present value of the at least one readiness parameter is in a ready state for emergency response purposes” (RCE dated 2/16/2021).
The Examiner notes Montenero uses GREEN indicates OK, Yellow indicates pre-alarm and RED indicates full alarm state for continuously monitoring/alerting at the incident site (see above).  D1 teaches a remote user is immediately notified via UE regarding voltage or current of the device and/or information regarding vehicles (see above).  Lichti teaches an ambulance can be equipped with tracking device to monitor gas level, battery level, etc. and instantaneously provide the monitored information to a server or UE (see above).
Archer teaches although the figures may show a specific order of method steps, the order of the steps may differ from what is depicted which depends on the software and hardware systems chosen and on designer choice.  Likewise, software implementation could be accomplished with standard programming techniques with rule based logic and other logic to accomplish the various connection steps, 0112).  Archer invention relates to a response vehicle (figure 1 – fire truck) and evaluates data relating to the fire truck (0004).  The user may monitor the fire truck from a remote location using mobile device (0023, 0033 – remotely notify a commander regarding fire truck status, warnings, and other information).  While the vehicle if figure 1 is shown as a fire truck, it should be understood that the systems and methods disclosed herein are applicable to an ambulance, a police vehicle, a tow truck, a public utility vehicle, a municipal vehicle, a military vehicle or other vehicle (0029).  The information relayed from the fire truck includes, for example, general vehicle diagnostic activity (e.g., if fuel is low, if oil is low, or other general vehicle-related errors, etc.), or other information regarding various vehicle subsystems (e.g., water tank levels, pump operation, etc.).  The information may be obtained from the fire truck actively being used at the incident.  As another example, the information may be retrieved from vehicle subsystems in between incidents (0034).  In other words, continuously determine whether the monitorable device is in the ready state for emergency response purposes.  Fire truck performance may be monitored and determine if there are any potential faults or warnings, and wirelessly transmit the faults or warning to a user device (0035).  Status of the fire truck subsystems and components (e.g., engine, transmission, tire pressure, brakes, pump(s), etc.) (0044).  The data is automatically updated periodically.  The data may also be updated upon user request.  A diagnostic module may be configured to monitor the data and to determine when a potential status of the fire truck has changed (0046, 0071, 0073, 0075, figure 7).  The diagnostic module may report a tire pressure warning and display/identify the tire with low pressure along with pressure level of all the tires of the fire truck, as well as, information regarding the foam system of the fire truck (0096, 0108).
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Montenero in view of D1 or Lichti to monitor subsystems (e.g., fuel level, oil level, water tank levels, pump(s), tire pressure, foam system) of a fire truck as taught by Archer in conjunction with standard programming techniques with rule based logic to quickly generate an alarm to notify the fire chief and/or other personal regarding the ready state of the fire truck for emergency response purposes.
Regarding claims 2 and 13.  Montenero teaches wherein the at least one sensor is configured to detect a change in the present value of the at least one readiness parameter of the monitorable device as compared to a previously detected value (figure 1, 0014-0015  wherein MTASS portable devices which monitors the battery (e.g., readiness parameter) and provides low battery alarm reading with 15 minutes operating time remaining via the portable device’s configurable wireless network interface card module, 0018 – MTASS device also collects temperature data (e.g., readiness parameter) to measure pre-determined temperature thresholds for alarm mode activation, 0022 – dashboard parameters flash red when heart beat or skin temperatures reach alarm status (e.g., detect a change in the present value with respect to a previously detected/measured value),  0023 and figures 12a and 12b – SCBA current air pressure is less than 25 percent of the original air tank value (e.g., detect a change in the present value with respect to a previously detected/measured value), a blinking low air pressure message is displayed and green indicates an OK status, 0029 – when SCBA status, motion status, battery status, ambient thermal temp, biotelemetry (heart rate/dermal temp), gas detection status, GPS status, of any monitoring device goes into alarm mode (e.g., detect a change in the present value with respect to a previously detected/measured value), the intersecting line-column cell of the identified portable device will flash in color to indicate an alarm status to alert command to view the dashboard screen).
Archer teaches although the figures may show a specific order of method steps, the order of the steps may differ from what is depicted which depends on the software and hardware systems chosen and on designer choice.  Likewise, software implementation could be accomplished with standard programming techniques with rule based logic and other logic to accomplish the various connection steps, processing steps, comparison steps and decision steps (0112).  Archer invention relates to a response vehicle (figure 1 – fire truck) and evaluates data relating to the fire truck (0004).  The user may monitor the fire truck from a remote location using mobile device (0023, 0033 – remotely notify a commander regarding fire truck status, warnings, and other information).  While the vehicle if figure 1 is shown as a fire truck, it should be understood that the systems and methods disclosed herein are applicable to an ambulance, a police vehicle, a tow truck, a public utility vehicle, a municipal vehicle, a military vehicle or other vehicle (0029).  The information relayed from the fire truck includes, for example, general vehicle diagnostic activity (e.g., if fuel is low, if oil is low, or other general vehicle-related errors, etc.), or other information regarding various vehicle subsystems (e.g., water tank levels, pump operation, etc.).  The information As another example, the information may be retrieved from vehicle subsystems in between incidents (0034).  In other words, continuously determine whether the monitorable device is in the ready state for emergency response purposes.  Fire truck performance may be monitored and determine if there are any potential faults or warnings, and wirelessly transmit the faults or warning to a user device (0035).  Status of the fire truck subsystems and components (e.g., engine, transmission, tire pressure, brakes, pump(s), etc.) (0044).  The data is automatically updated periodically.  The data may also be updated upon user request.  A diagnostic module may be configured to monitor the data and to determine when a potential status of the fire truck has changed (0046, 0071, 0073, 0075, figure 7).  The diagnostic module may report a tire pressure warning and display/identify the tire with low pressure along with pressure level of all the tires of the fire truck, as well as, information regarding the foam system of the fire truck (0096, 0108).
Regarding claims 3 and 14.  Montenero teaches receive an indication from the at least one sensor that the present value of the at least one readiness parameter has changed as compared to a previously detected value (figure 1, 0014-0015  wherein MTASS portable devices which monitors the battery (e.g., readiness parameter) and provides low battery alarm reading with 15 minutes operating time remaining via the portable device’s configurable wireless network interface card module, 0018 – MTASS device also collects temperature data (e.g., readiness parameter) to measure pre-determined temperature thresholds for alarm mode activation, 0022 – dashboard parameters flash red when heart beat or skin temperatures reach alarm status (e.g., detect a change in the present value with respect to a previously detected/measured value),  0023 and figures 12a and 12b – SCBA current air pressure is less than 25 percent of the original air tank value (e.g., detect a change in the present value with respect to a previously detected/measured value), a blinking low air pressure message is displayed and green indicates an OK status, 0029 – when SCBA status, motion status, battery status, ambient thermal temp, biotelemetry (heart rate/dermal temp), gas detection status, GPS status, of any monitoring device goes into alarm mode (e.g., detect a change in the present value with respect to a previously detected/measured value), the intersecting line-column cell of the identified portable device will flash in color to indicate an alarm status to alert command to view the dashboard screen); and the processor is further configured to generate an alert based on the received indication, the alert indicating at least one of the at least one user-defined rule has been met (0022 – dashboard parameters flash red when heart beat or skin temperatures reach alarm status, 0023 and figures 12a and 12b – SCBA current air pressure is less than 25 percent of the original air tank value, a blinking low air pressure message is displayed and green indicates an OK status), the at least one readiness parameter has fallen below a desired level (0023 and figures 12a and 12b – SCBA current air pressure is less than 25 percent of the original air tank value, a blinking low air pressure message is displayed and green indicates an OK status), the monitorable device is in a ready state for emergency response purposes (0023 and figures 12a and 12b – SCBA current air pressure is less than 25 percent of the original air tank value, a blinking low air pressure message is displayed and green indicates an OK status), the monitorable device has left the ready state (0023 and figures 12a and 12b – SCBA current air pressure is less than 25 percent of the original air tank value, a blinking low air pressure message is displayed and green indicates an OK status, figure 12a – SCBA PSI = “OFF” which indicates the SCBA PSI has left the ready state), and the monitorable device is about to fall out of the ready state (bottom of figure 12a wherein GREEN indicates OK, Yellow indicates pre-alarm state (e.g., about to fall out of the ready state) and RED indicates full alarm mode (e.g. left the ready state), 0023 and figure 12b wherein SCBA pressure status is currently at 83% and is monitored until 30% which indicates the SCBA is about to fall below 25% (e.g., the device is about to fall out of the ready state)).
Archer teaches although the figures may show a specific order of method steps, the order of the steps may differ from what is depicted which depends on the software and hardware systems chosen and on designer choice.  Likewise, software implementation could be accomplished with standard programming techniques with rule based logic and other logic to accomplish the various connection steps, processing steps, comparison steps and decision steps (0112).  Archer invention relates to a response vehicle (figure 1 – fire truck) and evaluates data relating to the fire truck (0004).  The user may monitor the fire truck from a remote location using mobile device (0023, 0033 – remotely notify a commander regarding fire truck status, warnings, and other information).  While the vehicle if figure 1 is shown as a fire truck, it should be understood that the systems and methods disclosed herein are applicable to an ambulance, a police vehicle, a tow truck, a public utility vehicle, a municipal vehicle, a 0029).  The information relayed from the fire truck includes, for example, general vehicle diagnostic activity (e.g., if fuel is low, if oil is low, or other general vehicle-related errors, etc.), or other information regarding various vehicle subsystems (e.g., water tank levels, pump operation, etc.).  The information may be obtained from the fire truck actively being used at the incident.  As another example, the information may be retrieved from vehicle subsystems in between incidents (0034).  In other words, continuously determine whether the monitorable device is in the ready state for emergency response purposes.  Fire truck performance may be monitored and determine if there are any potential faults or warnings, and wirelessly transmit the faults or warning to a user device (0035).  Status of the fire truck subsystems and components (e.g., engine, transmission, tire pressure, brakes, pump(s), etc.) (0044).  The data is automatically updated periodically.  The data may also be updated upon user request.  A diagnostic module may be configured to monitor the data and to determine when a potential status of the fire truck has changed (0046, 0071, 0073, 0075, figure 7).  The diagnostic module may report a tire pressure warning and display/identify the tire with low pressure along with pressure level of all the tires of the fire truck, as well as, information regarding the foam system of the fire truck (0096, 0108).
Regarding claims 4 and 15.  Montenero teaches the first responder readiness data server, wherein the monitoring display is one of a personal computer, a laptop, and a wireless mobile device (top right of figure 1, 0011, 0014, 0028 – wherein mobile command station server is used to receive sensor data onsite wherein the mobile command station server can be mounted to any emergency vehicle depicted as a laptop in figure 1, also at the bottom of figure 1, 0014, 0024, 0028 – wherein Public Safety Central Command (e.g., server) can also receive sensor data remotely depicted as personal computers located at the Public Safety Central Command at the bottom of figure 1).
Archer teaches the monitoring display is one of smartphone, tablet, laptop, etc. (0023, 0028, 0039, 0041).
Regarding claims 5 and 16.  Montenero teaches wherein the first responder readiness data server is remotely accessible via a wireless network (0010 – the system of the present invention conforms to most wireless networks and equipment, so public safety agencies need not encumber additional cost in having to purchase new or replace perfectly functional existing systems and equipment (i.e., wireless mesh networks, SCBAs, thermal imagers).  Since the system of the present invention has an adaptable design to wireless network technologies and wireless peripheral equipment, its functionality is extended and augmented by its ability to interface with various wireless networks.  Wireless transmitter peripherals that are adaptable to existing agency equipment can be easily interfaced with the system of the present invention, 0011 – the base station consoles and monitoring portable devices communicate telemetry by way of either wireless 802.11 radio or 3G-cellular communications, figure 1, 0014 wherein MTASS devices communicate with mobile command station server via a wireless Mobile Area Network and/or any 802.11 or 3G-cellular wireless Wide Area network).
0035, 0038, 0045 – wireless connect to remote server, 0072 – diagnostic data may be transmitted to remote server).
Regarding claims 6 and 17.  Montenero teaches wherein the first responder readiness data server is remotely accessible via one of a secure web portal (figure 1, 0007, 0014, 0028 wherein Public Safety Central Command server is includes a dashboard (figures 1, 12a and 12b, 0007, 0014, 0028) providing Internet linkage to the Mobile Command Station server) and mobile device application.
	Montenero does not explicitly teach remotely accessing the server via a mobile application.
	D1 teaches remote user may use laptop (bottom of figure 1, item 800) or mobile device (bottom of figure 1, item 800 and bottom of page 2) to receive immediate alarm notification via telephone communication network and/or an internet signal but not elaborate on using web portal or mobile device application.
Lichti teaches the tracking device reports fuel level to server via a world wide web or an appropriate communication link (0006 – a world wide web service or an appropriate communication link, 0007 – wireless internet, wireless phones, 0032 – internet, public or private telecommunication network, etc., item 101 in figure 1, 0035 – the server 120 can be a computer, tablet, a mobile phone).
Archer teaches web portal and mobile device (0024, 0034, 0075).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Montenero to include a smart phone or server as taught by D1 or Lichti in order to enable the user to quickly be 
Regarding claims 7 and 18.  Montenero does not explicitly teach wherein the first responder readiness data server is a cloud-based data server.
	However, Montenero teaches a Public Safety Central Command includes a dashboard (figures 1, 12a and 12b, 0007, 0014, 0028) providing Internet linkage to the Mobile Command Station server).
D1 teaches a cloud group monitoring system by grouping and controlling multiple monitoring devices through the cloud server for monitoring environmental and emergency processing (abstract).  In recent years, cloud technology has begun to rise.  Many companies will buy space with the cloud service providers, or set up a cloud server for the company’s operation, and setup software on the cloud server for employees to log into the cloud anytime, anywhere.  Therefore, if the cloud service and monitoring system can be integrated, the functionality and value of the monitoring system will be greatly improved (description section, top of page 2).  The group monitoring system of the present invention is suitable for grouping remote monitoring of environmental parameters of multiple locations and performing alarms, including a plurality of monitoring devices respectively installed at locations, and a signal that can be connected to the monitoring devices connected cloud server.  Each monitoring device includes at least one detecting unit, and a micro control unit connected to the detecting unit, where the detecting unit can sense a specific environmental parameter and correspondingly output a detected signal.  The cloud server can receive the alarm description section, top of page 2).  D1 figure 1 teaches monitoring devices (figure 1, labeled 3) are respectively disposed at different locations (labeled 801).  For example, they are set in different households, company factories, different fish tanks or breading ponds, and vehicles (left and right side of figure 1).  A remote user is immediately notified via using mobile phone (label 800, bottom of figure 1) or laptop (label 800 bottom of figure 1) regarding voltage and current of the device and/or information regarding vehicle anti-theft systems, etc., as long as the sensor can be detected by the sensor is the scope of the aforementioned environmental parameters (figure 1 bottom portion of page 2).  The monitoring system includes a plurality of monitoring devices 3 and a cloud server 4 connected to the monitoring device 3 and the laptop/cell phone 800 via a telephone communications network and/or Internet signal (figure 1 bottom portion of page 2).
Lichti teaches the tracking device reports fuel level to server via a world wide web or an appropriate communication link (0006-0007, 0032, item 101 in figure 1).
Archer teaches cloud-based server (0045).
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Montenero to use monitoring devices connected vehicle/ambulance and provide the monitored information to a cloud server as taught by D1 or Lichti in order to immediately/instantaneously notify a remote user regarding vehicle/ambulance fuel level and/or battery life.
0023 – SCBA low air pressure, figure 12b – SCBA pressure status of 3349 PSI and 83% for Jon Doe), battery charge level (figure 12b – Battery Power Status of 17%), battery voltage level (figure 12b – Battery Power State of 9.2 volts), battery life remaining (0015 – monitors battery and provides a low battery alarm reading with 15 minutes of operating time remaining, figure 12a – Batt Status of 80% for Jim Doe, Batt Status of 17% for Jon Doe), landline connection, network connection, fuel level, water level, and temperature level (0018 – integrated chip set processes collected temperature data to measure pre-determined temperature thresholds for alarm mode activation, figure 12a - Batt Status of 80% and Thermal Temp of 82F for Jim Doe, Batt Status of 17% and Thermal Temp of 256F for Jon Doe).
Archer teaches wherein the readiness parameter is water tank level, if fuel is low, if oil is low, pump operations, tire pressure, if door is open (0034, 0044), which tire is low (0096).
Regarding claims 9 and 20.  Montenero teaches wherein the monitorable device is one of an air pack, a gas mask, a self-contained breathing apparatus (SCB A) tank (0023 – SCBA monitoring, figure 12a – SCBA PSI, SCBA Time, figure 12b – SCBA PSI), a battery (figure 12a – Batt Status, figure 12b – Battery Power Status, and a fuel tank.
Archer teaches wherein the readiness parameter is water tank level, if fuel is low, if oil is low, pump operations, tire pressure, if door is open (0034, 0044), which tire is low (0096).

10 is rejected under 35 U.S.C. 103 as being unpatentable over Montenero in view of D1 or Lichti and Archer further in view of Kreitzer et al (2016/0080888).
Regarding claim 10.  Montenero in view of D1 or Lichti and Archer do not explicitly teach wherein the data corresponding to the present value of the at least one readiness parameter of the monitorable device is received from a gateway apparatus, the gateway apparatus receiving the data from the at least one sensor.
	However, Montenero teaches wherein the first responder readiness data server is remotely accessible via one of a secure web portal (figure 1, 0007, 0014, 0028 wherein Public Safety Central Command server is includes a dashboard (figures 1, 12a and 12b, 0007, 0014, 0028) providing Internet linkage to the Mobile Command Station server).
	Archer teaches gateway apparatus receives data from at least one sensor (0032-0033 – fire truck can act as a repeater (e.g., gateway device) and in response from a commander, the onboard communication of the fire truck may relay the transmission to another fire truck)
Kreitzer teaches smart device to monitor SCBA status (0023 – breathing, temperature, oxygen levels, figure 1 – item 16 Self Contain Breathing Apparatus).  Kreitzer teaches SCBA, smart watch, smart glove interact with mobile phone (figure 1 item 12 – mobile device, 0016 – mobile device can be a smart phone, tablet, laptop, and the like, 0023) wherein the mobile devices (e.g., SCBA, smart watch, smart glove) form a Personal Area Network with the smart phone 12 (0025, 0028) and the smart phone and devices have a wireless link (items 130, 132, 135 in figure 2), such as the Internet, for communication with the web server (item 150 figure 2) which 0026, 0028).  The smartphone functions as a gateway to the server (0025, 0031, 0033) wherein server may configure smart mask to monitor temperature, oxygen levels, breathing, etc.  Kreitzer teaches the server is a cloud-base server (0017 – cloud based server, 0020 – cloud based server, 0025 – firewall/gateway/web server item 150 in figure 2, 0045 – cloud base server can be limited to a specific workgroup to server a limited workgroup or social group of users such as firefighters, 0054 – cloud-based server).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Montenero in view of D1 or Lichti and Archer to include a smart phone that acts as a gateway to the remote server as taught by Kreitzer in order to enable the server to remotely update configurations for wireless devices to monitor.  For example, the remote server may configure a smart mask to monitor temperature, oxygen levels, breathing, etc. for firefighters forming a Personal Area Network connected/linked via a smart phone.
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646